Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.1 Filed 04/19/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                    IN THE EASTERN DISTRICT OF MICHIGAN


 MITCHELL LEE RIVET, JR,                              :
                                                      :
       Plaintiff,                                     :
 v.                                                   :      Case No.
                                                      :      Jury Trial Demanded
 MIDLAND CREDIT MANAGEMENT, INC.

       Defendant.
 __________________________________________/

                                      COMPLAINT

        The Plaintiff, MITCHELL LEE RIVET, JR. (“Plaintiff”), by and through his

 attorney, the Law Offices of Brian P. Parker, P. C., allege the following against Experian

 Information Solutions, Inc. (“Experian” or “Defendant”), and Midland Credit

 Management, Inc (“MCM”):

                                     Nature of Action

        1. Plaintiff MITCHELL LEE RIVET, JR. brings this action against the

 Defendant, seeking damages and equitable relief, to redress Midland Credit Management,

 Inc (“MCM”) systemic violations of the Fair Credit Reporting Act (15 U.S.C. § 1681 et

 seq- hereinafter, “FCRA”) and for damages and injunctive relief based upon the

 Defendant’s violations of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §

 1692 et seq.

                                          Parties

        2. Plaintiff MITCHELL LEE RIVET, JR. (“Plaintiff”) is a citizen of Michigan

 residing in Orchard Lake, County of Oakland, State of Michigan.

        3. Defendant Midland Credit Management, Inc (“MCM”), is a Kansas-based




                                                 1
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.2 Filed 04/19/21 Page 2 of 12




 foreign entity and a furnisher of information as contemplated by the Fair Credit

 Reporting Act pursuant to 15 U.S.C. § 1681s-2(a) & (b), that regularly and in the

 ordinary course of business furnishes information to one or more consumer reporting

 agencies about consumer transactions or experiences with any consumer.          MCM’s

 Resident Agent is Midland Funding, LLC, City of Troy, County of Oakland, State of

 Michigan.

                                  Jurisdiction and Venue

         4. This Court has jurisdiction under 15 U.S.C. § 1681p and 28 U.S.C. § 1367 and

 1331.

         5. Venue is proper in this Court under 28 U.S.C. 1391 as all Defendants transact

 business in this jurisdiction.

                                    Factual Background

         6.      In August of 2020, the Plaintiff was sued by MCM based upon three

 charged off debts that Plaintiff disputed:




         Please see the MCM Lawsuit against the Plaintiff in the 33rd State District

         Court Exhibit 1.




                                                2
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.3 Filed 04/19/21 Page 3 of 12




         7.       In his state court responsive pleadings, Mr. RIVET disputed and denied he

 owed the three debts to MCM. Please see Plaintiff’s Affidavit of Dispute of October

 2020 at Exhibit 2.

         8.       Late in December of 2020, MCM agreed to dismiss the case with

 prejudice. Further details of the Release and resolution of the debt case were written into

 an Agreement that included a Confidentiality clause and removal of the debts from

 Plaintiff’s credit report, automatic to a dismissal by prejudice.

         9.       After the state court case was resolved in December of 2020, in late

 January of 2021 Plaintiff received an alert on his credit report that the collection account

 debts were renewed on his credit for ***********8409 with former creditor Synchrony

 Bank for $2,313.34 and ***********5363 with former creditor Capital One for

 $13,130.56 as owned by a Debt Buyer, Midland Credit Management, Inc. and remained

 on his credit.

         10.      On or about February 2, 2021 Plaintiff sent a dispute and demand for

 investigation letter to Trans Union, Equifax, Experian and the Defendant, MCM. Please

 see Dispute letter at Exhibit 3.

         11.      On the Dispute Results from Experian on 2/24/2021, Defendant MCM

 confirmed and verified to Experian that the two debts of $2,313.34 and $13,130 were

 owed to MCM by Mr. Rivet. Please see Dispute Results at Exhibit 4.

         12.      On the Dispute Results from Trans Union on 2/21/2021, Defendant MCM

 confirmed and verified that the two debts of $2,313.34 and $13,130 were owed to MCM

 by Mr. Rivet. Please see Dispute Results at Exhibit 5.




                                                   3
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.4 Filed 04/19/21 Page 4 of 12




        13.     On the Dispute Results from Equifax on 2/19/2021, Defendant MCM

 confirmed and verified to Equifax that the two debts of $2,313.34 and $13,130 were

 owed to MCM by Mr. Rivet. Please see Dispute Results at Exhibit 6.

        14.     In February of 2021, Plaintiff learned the third debt from the lawsuit he

 faced in the state court lawsuit was still on his credit report listing as a collection account

 from Debt Buyer MCM at ************6636, from the former creditor Citibank for an

 amount of $17,643.14.

        15.     On or about February 22, 2021 Plaintiff sent a dispute and demand for

 investigation letter for the third debt to Trans Union, Equifax, Experian and the

 Defendant, MCM. Please see Dispute letter at Exhibit 7.

        16.     On the Dispute Results from Experian 3/02/2021, Defendant MCM

 confirmed and verified to Experian that the third debt of $17,643 was owed to MCM by

 Mr. Rivet. Please see Dispute Results at Exhibit 8.

        17.     On the Dispute Results from Trans Union on 03/06/2021 and 03/24/2021,

 Defendant MCM confirmed and verified to Trans Union that the third debt of $17,643

 was owed to MCM by Mr. Rivet. Please see Dispute Results at Exhibit 9.

        18.     On the Dispute Results from Equifax on 2/19/2021, Defendant MCM

 confirmed and verified to Equifax that the third debt of $17,643 was owed to MCM by

 Mr. Rivet. Please see Dispute Results at Exhibit 10.

        19.      As a result of MCM’s false and inaccurate reporting and false

 confirmation of the debts being owed to MCM by Mr. Rivet post Dispute and Demand

 for Investigation as stated above, the three falsely and inaccurately reported collection




                                                    4
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.5 Filed 04/19/21 Page 5 of 12




 accounts remain on Plaintiff’s Experian, Trans Union and Equifax credit reports today.

 Please see Mr. Rivet’s Affidavit of Dispute at Exhibit 11.

          20.    Mr. RIVET’s ability to seek other credit in his life was severely damaged

 by this false reporting by Defendant MCM and Plaintiff has suffered great financial and

 mental distress and damage as a result of the violations of the FCRA by Defendant.

 Please see Plaintiff Affidavit at Exhibit 11.

          21.    In violation of Fair Credit Reporting Act, 15 U.S.C. § 1681s(2)(b) et seq.

 Defendant MCM placed false information and trade lines on Plaintiff’s credit reports and

 histories after receiving notification of a dispute and demand for reinvestigation and

 failed to repair or remove or delete the false information from Plaintiff’s credit reports

 after receiving his dispute.

          22. As a result of the negative and inaccurate credit reporting, the Plaintiff’s credit

 scores continue to be adversely affected, and the Plaintiff’s credit reputation was and

 continues to be wrongfully damaged as a result of the MCM reporting inaccuracies stated

 above.

          23. “The duty to correct an incomplete or inaccurate report equally extends to the

 discovery of both inaccurate or incomplete consumer information and to the discovery of

 consumer information that is materially misleading.” Boggio v. USAA Fed. Saving Bank,

 696 F.3d 611, 614 (6th Cir. 2012).

          24. The Sixth Circuit has established that the elements necessary to assert a claim

 under 1681e(b) involve a Plaintiff proving (1) the Defendant reported inaccurate

 information about the Plaintiff; (2) the Defendant either negligently or willfully failed to

 follow reasonable procedures to assure maximum possible accuracy of the information




                                                    5
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.6 Filed 04/19/21 Page 6 of 12




 about the Plaintiff; (3) the Plaintiff was injured; and (4) the Defendant’s conduct was the

 proximate cause of the Plaintiff’s injury. Nelski at 844.

        25. A credit report is “inaccurate when it is patently incorrect or when it is

 misleading in such a way and to such an extent that it can be expected to have an adverse

 effect.” Poore v. Sterling Testing Systems, Inc., 410 F.Supp.2d 557 (E.D.Ky. 2006) See

 also Dickens v. Trans Union Corp., 18 F. App’x 315, 318 (6th Circ. 2001).

        26. An FCRA violation occurs when CRAs provide information that creates a

 “materially misleading impression,” that omits material to create “incomplete or

 inaccurate” information, or even when a furnisher fails to identify that a consumer has

 disputed his information, when the dispute is a bona fide one that “could materially alter

 how the reported debt is understood.” Boggio v. USAA Federal Sav. Bank, 696 F.3d 611,

 617-18 (6th Cir. 2012).

        27. As stated above and as a result of the damage caused by the Defendant MCM

 and its failure to honor and abide by the FCRA, the Plaintiff seeks equitable damages,

 including correction of the subject trade line from the Plaintiff’s credit report, along with

 monetary damages, both actual, punitive, and statutory due to the failure of the Defendant

 to properly modify or delete the account information at issue, in whatever amount a jury

 finds Defendants liable, plus attorney fees, litigation costs, and court costs.

                           COUNT I- Violation of the FCRA by MCM

        28. The Plaintiff incorporates by reference the aforementioned allegations and

 Exhibits as if restated fully herein word for word.

        29. Pursuant to 15 U.S.C. 1681s-2(a)(1)(A), a person shall not furnish any

 information relating to a consumer to any consumer reporting agency if the person knows




                                                   6
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.7 Filed 04/19/21 Page 7 of 12




 or has reasonable cause to believe that the information is inaccurate.

        30. As stated above, MCM purchased old debts and is collecting those three debts

 from Plaintiff through its placing of inaccurate and false collection accounts on Plaintiff’s

 credit reports with Experian, Equifax and Trans Union and falsely confirming their

 “collection status” and delinquencies as reported by MCM after it received FCRA dispute

 letters from Plaintiff (Exhibit 3 and Exhibit 7).

        31. Every circuit to have addressed the issue holds that an investigation

 undertaken by a furnisher such as MCM upon receipt of the disputes such as those

 outlined in this case specific to each Plaintiff must be a reasonable one. See Johnson v.

 MBNA a. Bank, NA, 357 F.3d 426, 430-31 (4th Cir. 2004). The term “investigation” itself

 denotes a “fairly searching inquiry” or at least something more than a merely cursory

 review.” Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1155-57 (9th Cir. 2009).

        32. A simple review of MCM’s own records and the letters and disputes in 2020

 and 2021 regarding the state lawsuit and settlement of the case with the state court would

 have revealed that the dispute of the Plaintiff was justified and that collection accounts

 required correction on the three credit reports of Mr. RIVET.

        33. Even assuming a reasonable investigation was first undertaken by each

 respective credit reporting agency upon receipt of the Plaintiff’s various disputes, MCM

 only then further violated the Fair Credit Reporting Act, 15 U.S.C. § 1682s-2(b) by

 falsely verifying the debts and it’s true current status when contacted by Experian, Trans

 Union and Equifax to wrongfully ignore the respective disputes lodged by Plaintiff and

 further, that MCM subsequently provided false and inaccurate account status data only

 further suggests a complete, systemic failure on the part of MCM to properly address the




                                                     7
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.8 Filed 04/19/21 Page 8 of 12




 dispute of Plaintiff as required under the FCRA.

        34. MCM reported inaccurate information concerning Mr. RIVET to the above

 reporting agencies while doing so both prior to and following the Plaintiff’s various

 disputes. Today, the inaccurate and false MCM trade lines are still being reported by

 MCM with Experian, Trans Union and Equifax. Please see Exhibit 11.

        35. Upon information and belief each agency forwarded the Plaintiff’s respective

 disputes to MCM upon receipt of each, who received it and thereafter demonstrably

 failed to conduct a reinvestigation consistent with its’ obligations as set forth in 15 U.S.C.

 1682s-2(b)(1)(A)-(E).

        36. Section 1682s-2(b) provides that after receiving notice of a dispute with

 regard to the completeness or accuracy of any information provided by a person to a

 consumer reporting agency, the person shall (A) conduct an investigation with respect to

 the disputed information; (B) review all relevant information provided by the consumer

 reporting agency; (C) report the results of the investigation to the consumer reporting

 agency; and (D) if the investigation finds that the information is incomplete or inaccurate,

 report those results to all other consumer reporting agencies to which the person

 furnished the information and that compile and maintain files on consumers on a

 nationwide basis. In addition, a person shall complete all investigations, reviews, and

 reports under this subsection before the expiration of the period set forth under 15 U.S.C.

 § 1681i(a)(1).

        37. Contrary to the mandates of Section 1682s-2(b) and as stated above, MCM

 committed such violations willfully or negligently thereby violating 15 U.S.C. §1681n

 and or §1681o.




                                                   8
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.9 Filed 04/19/21 Page 9 of 12




        38. Section 1861n provides that any person who willfully fails to comply with any

 requirement imposed under this title with respect to any consumer is liable to that

 consumer in an amount equal to the sum of (1) any actual damages sustained by the

 consumer as a result of the failure or damages of not less than $100 and not more than

 $1,000; or (2) such amount of punitive damages as the court may allow; and (3) in the

 case of any successful action to enforce any liability under this section, the costs of the

 action together with reasonable attorney’s fees as determined by the court.

        39. Section 1861n provides that any person who willfully fails to comply with any

 requirement imposed under this title with respect to any consumer is liable to that

 consumer in an amount equal to the sum of (1) any actual damages sustained by the

 consumer as a result of the failure or damages of not less than $100 and not more than

 $1,000; or (2) such amount of punitive damages as the court may allow; and (3) in the

 case of any successful action to enforce any liability under this section, the costs of the

 action together with reasonable attorney’s fees as determined by the court.

        40. After receiving the Plaintiff’s Disputes at Exhibit 3 and Exhibit 7, MCM

 negligently violated 15 U.S.C. §§ 1681s-2(b) and 1681o; alternatively, MCM willfully

 violated 15 U.S.C. §§1681s-2(b) and 1681n.

        41. In addition, when a person “willfully fails to comply with any requirement

 imposed…with respect to any consumer,” that consumer may seek actual or statutory

 damages, as well as punitive damages and attorney’s fees and costs.            Beaudry v.

 Telecheck, Servs., Inc., 579 F.3d 702, 705-06 (6th Cir. 2009).

        42. The Plaintiff suffered clear and unequivocal damages because of these

 violations of the FCRA by MCM. See Plaintiff’s Affidavit at Exhibit 11.




                                                  9
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.10 Filed 04/19/21 Page 10 of 12




             COUNT II- Violation of the Fair Debt Collection Practice Act by MCM

                                     (15 U.S.C. 1692e (8))


         43. The Plaintiff incorporates by reference the aforementioned allegations and

  Exhibits as if restated fully herein word for word.

         44. Defendant MCM’s principal purpose of its business is the collection of old

  debt and collects, attempts to collect, debts incurred, or alleged to have been incurred, for

  personal, family, or household purposes on behalf of creditors under the FDCPA.

         45. MCM is a “debt collector” as defined by 15 U.S.C. Sec. 1692a (6). In Barbato

  v. Greystone Alliance, L.L.C., 2019 WL 847920 (3d Cir. Feb. 22, 2019), the Third Circuit

  held that a debt buyer is a debt collector under the “principal purpose” prong, holding that

  “an entity that otherwise meets the ‘principal purpose’ definition cannot avoid the

  dictates of the FDCPA merely by hiring a third party to do its collecting.”

         46. The alleged debts being collected on the Plaintiff’ credit reports by MCM are

  a “debt” as defined by 15 U.S.C. §1692a (5).

         47. Under the FDCPA, a “debt collector” is any person who uses any

  instrumentality of interstate commerce or the mails in any business the principal purpose

  for which is the collection of any debts, or who regularly collects or attempts to collect,

  directly or indirectly, debts owed or due or asserted to be owed or due to another. 15

  U.S.C. § 1692a (6). Defendant MCM is a debt collector under the FDCPA.

         48. The Defendant regularly attempts to collect consumer debts alleged to be due

  another and are a debt collector as provided in 15 U.S.C. 1692a (6). The FDCPA is a

  strict liability statute, which provides for actual or statutory damages upon the showing of

  one violation.



                                                   10
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.11 Filed 04/19/21 Page 11 of 12




          49. Under 15 USC 16923(8), A debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

  Without limiting the general application of the foregoing, the following conduct is a

  violation of this section:

      (8) Communicating or threatening to communicate to any person
  credit information which is known or which should be known to be false, including the
  failure to communicate that a disputed debt is disputed.

          50.     Defendant MCM s communicated false credit information regarding Mr.

  Rivet owing three collection accounts of over $32,000 to Mr. Rivet’s Equifax, Trans

  Union and Experian credit reports and continued to do after Mr. Rivet disputed owing the

  debts at Exhibit 1, the state case lawsuit was resolved with prejudice in December of

  2020 and after Mr. Rivet disputed and sought investigation of the debts in Exhibit 3 and

  Exhibit 7.

          51.     Because of Defendant MCM’s material and wrongful conduct, Plaintiff

  has suffered statutory, actual, emotional, and financial damages and seeks their attorney

  fees and costs under the FDCPA. Please see Exhibit 12.

          52.     Plaintiff seeks judgment against the Defendants in whatever amount that

  Plaintiff is entitled to plus statutory, actual, and consequential damages and the costs and

  expenses of this action.

                                 Demand for Judgment and Relief

          WHEREFORE, based upon the foregoing facts, the Plaintiff MITCHELL LEE

  RIVET, JR. respectfully request the following relief under the FCRA and FDCPA:

          (A)     Statutory and actual damages in an amount to be determined by the Court.




                                                   11
Case 2:21-cv-10869-SJM-KGA ECF No. 1, PageID.12 Filed 04/19/21 Page 12 of 12




         (B)    Deletion or correction of any and all accounts being wrongfully reported

                by the Defendants.

         (C)    Statutory costs and attorney fees under the FCRA and FDCPA.

         (D)    Injunctive relief, including but not limited to correction of the account.

         (E)    Compensatory and/or punitive damages.

         (F)    Any other relief which the Court deems appropriate.

                                 Demand for Trial by Jury

         Plaintiff demands trial by jury.

                                        RESPECTFULLY SUBMITTED,

                                        LAW OFFICES OF BRIAN P. PARKER, PC

  Date: April 19, 2021                  /s/ Brian P. Parker
                                        Brian P. Parker (P48617)
                                        Attorney for Plaintiff




                                                 12
